Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT

TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
January 6, 2017, and is by and among MUELLER WATER PRODUCTS, INC., a Delaware
corporation (the “Company”), each of the Subsidiaries of the Company identified
as Borrowers on the signature pages hereof (such Subsidiaries, together with the
Company, “Borrowers”), the Lenders identified on the signature pages hereof, and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in that capacity, “Administrative Agent”) and as Swing Line
Lender and an L/C Issuer.

RECITALS:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of August 26, 2010 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”).

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain terms and provisions of the Credit Agreement as set forth
herein; and

WHEREAS, the Lenders and the Administrative Agent are willing to amend the
Credit Agreement on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01    Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Credit Agreement.

SECTION 1.02    Other Interpretive Provisions. The rules of construction in
Article I of the Amended Credit Agreement shall be equally applicable to this
Amendment.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS

SECTION 2.01    Amendments to Credit Agreement. Effective as of the Fourth
Amendment Effective Date (as defined below):

(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined term therein in alphabetical position:

“Anvil Disposition” means the sale by Mueller Co. LLC of all Equity Interests of
Anvil International, LLC (and, for the avoidance of doubt, all Equity Interests
of Anvil International Holdings, LLC, the wholly owned Subsidiary of Anvil
International, LLC) and the related sale by Mueller Canada Ltd. of certain
assets related to Anvil International, LLC’s Canadian operations, all for total
consideration of approximately $315,000,000 (subject to purchase price
adjustments contemplated in the purchase agreement).

(b)    Section 1.01 of the Credit Agreement is hereby further amended by
replacing clause (b)(i) of the definition of “Excluded Capital Expenditures”
appearing therein with the following:

“(i) net proceeds from Dispositions permitted under clauses (a), (c), (e), (f),
(h) or (i) of Section 8.05, or”

(c)    Section 1.03(c) of the Credit Agreement is hereby amended by replacing
the phrase “any Disposition permitted by Section 8.05(e)” appearing therein with
the phrase “any Disposition permitted by Section 8.05(e) or 8.05(i)”.

(d)    Section 8.05 of the Credit Agreement is hereby amended by (i) deleting
the word ”and” at the end of clause (g) thereof, (ii) replacing the “.” at the
end of clause (h) with the phrase”; and” and (iii) inserting the following new
clause (i) at the end thereof:

(i)    the Anvil Disposition.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce Administrative Agent and the Lenders party hereto to enter
into this Amendment, each Borrower hereby represents to Administrative Agent and
the Lenders as of the date hereof as follows:

SECTION 3.01    Authorization. Such Borrower is duly authorized to execute and
deliver this Amendment and is duly authorized to perform its obligations under
the Credit Agreement and the other Loan Documents to which it is a party.

SECTION 3.02    No Contravention. The execution and delivery of this Amendment
by such Borrower does not and will not (i) contravene the terms of the
Organization Documents of such Borrower; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (x) any
Contractual Obligation to which such Borrower is a party or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Borrower or its property is subject; or (iii) violate any Law.

SECTION 3.03    Binding Effect. This Amendment is a legal, valid, and binding
obligation of such Borrower, enforceable against such Borrower in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

2



--------------------------------------------------------------------------------

SECTION 3.04    Credit Agreement Representations. As of the Fourth Amendment
Effective Date and after giving effect to this Amendment, the representations
and warranties of the Company and each other Borrower contained in Article VI of
the Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the Fourth Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement.

SECTION 3.05    Credit Agreement Covenants. As of the Fourth Amendment Effective
Date and after giving effect to this Amendment, each Borrower has complied with
and is in compliance with all of the covenants set forth in the Credit
Agreement, including those set forth in Article VII and Article VIII of the
Credit Agreement.

SECTION 3.06    No Default. As of the Fourth Amendment Effective Date, both
immediately before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing or would result herefrom.

ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.01    Conditions to Effectiveness. This Amendment shall become
effective on the date each of the following conditions shall have been satisfied
in form and substance satisfactory to Administrative Agent and the Lenders (such
date, the “Fourth Amendment Effective Date”):

(a)    The Administrative Agent shall have received all of the following
documents, each of which shall be originals, facsimiles or other electronic
transmission (in the case of facsimiles or other electronic transmission
followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Borrower, each dated the Fourth
Amendment Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Fourth Amendment Effective Date) and, each
in form and substance satisfactory to the Administrative Agent and its legal
counsel:

(i)    Counterparts of this Agreement executed by each Borrower, the
Administrative Agent, and the Required Lenders; and

(ii)    a certificate signed by a Responsible Officer of the Company, as
Borrower Agent, (A) certifying that the Anvil Disposition (as defined in the
Credit Agreement as amended hereby) has been (or, concurrently with the
effectiveness of this Amendment, shall be) consummated, (B) certifying that,
after giving effect to the entering into of this Amendment on the Fourth
Amendment Effective Date, the Company and its Subsidiaries, measured on a
consolidated basis, are Solvent, (C)

 

3



--------------------------------------------------------------------------------

attaching a true and correct copy of the principal purchase and sale documents
related to the Anvil Disposition and (D) attaching a fully executed copy of a
release evidencing that Anvil International, LLC has been (or, concurrently with
the effectiveness of this Amendment, shall be) released from its guarantee under
the Term Loan Documents and that all liens granted on the assets or capital
stock of such entity have been (or, concurrently with the effectiveness of this
Amendment, shall be) released.

(b)    The representations and warranties of the Company and each other Borrower
contained in Article III hereof shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such date.

(c)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Fourth Amendment Effective Date,
plus such additional amounts of such reasonable fees, charges and disbursements
as shall constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
of this Amendment (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Fourth Amendment Effective Date
specifying its objection thereto.

The Administrative Agent’s delivery to the Company of a copy of this Amendment
executed by all necessary parties described in Section 4.01(a)(i) shall be
deemed evidence that the Fourth Amendment Effective Date has occurred.

ARTICLE V

MISCELLANEOUS

SECTION 5.01    Governing Law. This Amendment is governed by, and is to be
construed in accordance with, the laws of the State of New York and shall be
further subject to the provisions of Sections 11.14 and 11.15 of the Credit
Agreement. Each provision of this Amendment is severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

SECTION 5.02    Binding Effect. On and after the Fourth Amendment Effective
Date, this Amendment shall bind the Administrative Agent, the Lenders, and
Borrowers and their respective successors and assigns, and will inure to the
benefit of Administrative Agent, the Lenders, and Borrowers and the successors
and assigns of Administrative Agent and each Lender.

SECTION 5.03    Ratification. Subject to Section 5.09, each Borrower, by
execution of this Amendment, hereby reaffirms, assumes, and binds themselves to
all applicable

 

4



--------------------------------------------------------------------------------

obligations, duties, rights, covenants, terms, and conditions that are contained
in the Credit Agreement and the other Loan Documents (including the granting of
any Liens for the benefit of the Administrative Agent and the Lenders).

SECTION 5.04    Loan Document; Expenses. This Amendment is a Loan Document. Each
Borrower acknowledges that Administrative Agent’s costs and expenses (including
reasonable attorneys’ fees) incurred in connection with this Amendment shall be
paid by Borrowers pursuant to Section 11.04 of the Credit Agreement.

SECTION 5.05    Counterparts; Execution. The parties may sign this Amendment in
several counterparts, each of which will be deemed to be an original but all of
which together will constitute one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 5.06    Further Assurances. Each of the parties to this Amendment agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Amendment.

SECTION 5.07    No Waivers. Except as expressly set forth herein (including
Exhibit A hereto) with respect to the Credit Agreement, the amendments provided
herein shall not by implication or otherwise limit, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, nor shall it
constitute a waiver of any Default or Event of Default, nor shall it alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents. The amendment provided
herein shall apply and be effective only with respect to the provisions of the
Credit Agreement specifically referred to by such amendment. Except as expressly
amended herein, the Credit Agreement and the other Loan Documents shall continue
in full force and effect in accordance with the provisions thereof. As used in
the Credit Agreement, the terms “Agreement”, “herein”, “hereinafter”,
“hereunder”, “hereto” and words of similar import shall mean, from and after the
date hereof, the Credit Agreement as amended hereby and as it may be amended,
restated, supplemented or otherwise modified from time to time hereafter in
accordance with its terms.

SECTION 5.08    Section Captions. Section captions used in this Amendment are
for convenience of reference only, and shall not affect the construction of this
Amendment.

SECTION 5.09    Release of Anvil International, LLC.

(a)    The Borrowers hereby confirm that Anvil International, LLC (the “Released
Party”) has been (or, concurrently with the effectiveness of this Amendment,
shall be) released from its guarantee under the Term Loan Documents and that all
liens granted on the assets or capital stock of such entity have been (or,
concurrently with the effectiveness of this Amendment, shall be) released.

(b)    The Administrative Agent and the Lenders hereby, effective on the date
hereof upon receipt of the net proceeds of the Anvil Disposition by the
Borrowers, unconditionally and

 

5



--------------------------------------------------------------------------------

irrevocably (i) release the Released Party from the Credit Agreement and each
other Loan Document (and, for the avoidance of doubt, the Credit Agreement and
each such Loan Document is hereby automatically amended to remove the Released
Party as a party thereto and any references therein to the Released Party and
its wholly owned Subsidiary Anvil International Holdings, LLC (which the
Administrative Agent and the Lenders acknowledge and agree was an Unrestricted
Subsidiary, i.e., not a Borrower, a Guarantor, a Grantor or a Mortgagor under
any of the Loan Documents, and which otherwise has no obligations, and has not
granted any security interests, under any Loan Document)), (ii) release any and
all Obligations of the Released Party and guarantee of the Obligations by the
Released Party, which, in each case, shall all hereby terminate and have no
further force or effect, (iii) release any Lien on any Collateral of the
Released Party (including any Lien on or pledge of the Equity Interests of Anvil
International Holdings, LLC, if any) granted under any Security Instrument or
any other Loan Document as security for all or any portion of the Obligations or
any other obligation arising under any Loan Document, which such Liens and
security interests shall automatically terminate and have no further force or
effect without the necessity of any further action by the Administrative Agent,
the Lenders or any Loan Party, and (iv) release any Lien granted under any
Security Instrument or any other Loan Document by Mueller Co. LLC on the Equity
Interests of the Released Party, which such Lien shall automatically terminate
and have no further force or effect without the necessity of any further action
by the Administrative Agent, the Lenders or any Loan Party. The Administrative
Agent and the Lenders hereby authorize the Released Party, or its designees, to
file any UCC-3 termination statement or other comparable appropriate document to
evidence or record such releases. The Administrative Agent agrees to execute and
deliver to the Released Party such additional documents, instruments or releases
as may be reasonably requested by the Released Party and to take all necessary
actions as may be reasonably requested by the Released Party to further evidence
the termination of all instruments of record in favor of the Administrative
Agent and the Lenders with respect to the guarantee of, and security interests
and Liens securing, the Obligations of the Released Party and the release of all
other liens and security interests securing the Collateral of the Released Party
(including, without limitation, to enter into, execute and deliver any
intellectual property releases, account control agreement terminations,
terminations of landlord waivers, mortgage releases and other lien releases and
discharges of security interests). The Administrative Agent shall deliver to the
Released Party or its designees (including the administrative agent or
collateral agent under the Released Party’s new credit facility or such agent’s
counsel) the stock certificates and executed stock powers and any other
possessory collateral in respect of the Released Party delivered under and in
respect of the Credit Agreement or any other Loan Document.

(c)    The Released Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against the
Administrative Agent or any Lender (or any of its Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) the
Administrative Agent and each Lender has heretofore properly performed and
satisfied in a timely manner all of its obligations, if any, to the Released
Party and its Affiliates under the Credit Agreement and the other Loan
Documents.    Accordingly, for and in consideration of the agreements contained
in this Amendment and other good and valuable consideration, the Released Party
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge the Administrative Agent and each Lender and each of its Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively,
the ”Lender Released Parties”) from any and all claims, obligations, damages,
costs, demands, liabilities and causes of action, in each

 

6



--------------------------------------------------------------------------------

case, whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which the Released Party has heretofore had or now
or hereafter shall or may have against any Lender Released Party by reason of
any act, omission or thing whatsoever done or omitted to be done on or prior to
the Fourth Amendment Effective Date arising out of, connected with or related in
any way to this Amendment, the Credit Agreement or any other Loan Document, or
any act, event or transaction related or attendant thereto, or the agreements of
the Lender Released Parties contained therein, or the possession, use, operation
or control of any of the assets of the Released Party, or the making of any
Loans or other advances, or the management of such Loans or advances or the
Collateral on or prior to the Fourth Amendment Effective Date; provided,
however, that the Released Party does not release or discharge any Lender
Released Party from any of its obligations specifically set forth in Section
5.09(b) of this Amendment. As to each and every claim or right released
hereunder, the Released Party hereby represents that it has received the advice
of legal counsel with regard to the releases contained herein.

[Remainder of page intentionally left blank; signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

BORROWERS:

MUELLER WATER PRODUCTS, INC.

ECHOLOGICS, LLC

HENRY PRATT COMPANY, LLC

JAMES JONES COMPANY, LLC

MUELLER CO. INTERNATIONAL HOLDINGS, LLC

MUELLER CO. LLC

MUELLER GROUP, LLC

MUELLER INTERNATIONAL, LLC

MUELLER PROPERTY HOLDINGS, LLC

MUELLER SERVICE CALIFORNIA, INC.

MUELLER SERVICE CO., LLC

MUELLER SYSTEMS LLC

OSP, LLC

U.S. PIPE VALVE & HYDRANT, LLC

 

By:  

/s/ Evan Hart

Name:  

Evan Hart

Title:  

Chief Financial Officer

 

Acknowledged and Agreed as a Released Party: ANVIL INTERNATIONAL, LLC By:  

/s/ Evan Hart

Name:  

Evan Hart

Title:  

Chief Financial Officer

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ William J. Wilson

Name:  

William J. Wilson

Title:  

Senior Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:  

/s/ William J. Wilson

Name:  

William J. Wilson

Title:  

Senior Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By:  

/s/ Tony Leadbetter

Name:  

Tony Leadbetter

Title:  

Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Angela Leake

Name:  

Angela Leake

Title:  

Authorized Officer

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Earl Garris

Name:  

Earl Garris

Title:  

Director

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ushma Dedhiya

Name:  

Ushma Dedhiya

Title:  

Authorized Signatory

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Jennifer Visconti

Name:  

Jennifer Visconti

Title:  

Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page